ORDER
ON MOTION
Lawson Software, Inc. submits a motion for a stay, pending appeal, of the permanent injunction entered by the United States District Court for the Eastern District of Virginia on May 23, 2011. Lawson also requests an immediate stay of the injunction pending disposition of its motion for a stay, pending appeal.
Upon consideration thereof,
It Is Ordered That:
(1) ePlus, Inc. is directed to respond no later than June 6, 2011.
*948(2) Lawson’s request for an immediate stay is denied.